Exhibit 10.35

COOPER-STANDARD AUTOMOTIVE INC.

NONQUALIFIED SUPPLEMENTARY BENEFIT PLAN

Amended and Restated as of January 1, 2009



--------------------------------------------------------------------------------

COOPER-STANDARD AUTOMOTIVE INC.

NONQUALIFIED SUPPLEMENTARY BENEFIT PLAN

INDEX

 

     Page Article I. Purpose    1.1   Purpose    1 Article II. Definitions and
Terms    2.1   Definitions and Terms    1 2.2   Construction    5 Article III.
Eligibility and Participation    3.1   Eligibility and Participation    5 3.2  
Ineligible Participant    5 Article IV. Benefits Under This Plan    4.1   Amount
of Supplemental Retirement Benefit    6 4.2   Amount of Supplemental Savings
Plan Benefit    7 4.3   Investment Return on Supplemental Savings Plan Benefits
   8 4.4   Limitation on Benefits    8 Article V. Payment of Supplemental
Benefits    5.1   Supplemental Benefits are Unfunded    8 5.2   Payment of
Deferred Vested Supplemental Benefits which were Vested at December 31, 2004   
8 5.3   Payment of Supplemental Retirement Benefits on or before December 31,
2008    8 5.4(a)   Payment of Supplemental Retirement Benefits determined by
reference to final average pay formula after December 31, 2008    9 5.4(b)  
Payment of Supplemental Retirement Benefits determined by reference to the
Non-Grandfathered Cash Balance Formula after December 31, 2008    9 5.5  
Payment of Supplemental Savings Plan Benefits    10 5.6   Payment of
Supplemental Savings Plan Benefits      on Account of an Unforeseeable Emergency
   10 5.7   Payments upon Separation from Service on Account of a Change in
Control    10 5.8   Payments upon Participant’s Death before Retirement    10
5.9   Accelerations or Delays of Payments    11 Article VI. Participant’s
Supplemental Savings Plan Accounts    6.1   Establishment of Accounts    11 6.2
  Deemed Investments    11 6.3   Accounting    11 6.4   Adjustments to Accounts
   11 6.5   Statement of Accounts    12 6.6   Accounts for Recordkeeping
Purposes Only    12



--------------------------------------------------------------------------------

VII. Financing Benefits    7.1   Investment of Accounts    12 7.2   Financing of
Benefits    12 7.3   Funding    12 Article VIII. Beneficiaries    8.1  
Beneficiary Designation    13 8.2   Facility of Payment    13 8.3   Amendments
   14 Article IX. Administration    9.1   Administration    14 9.2   Plan
Administrator    15 9.3   Binding Effect of Decisions    15 9.4   Successors   
15 9.5   Indemnity of Committee and Administrator    15 9.6   Claims Procedure
   15 9.7   Actuary    16 Article X. Amendment and Termination    10.1  
Amendment    17 10.2   Termination    17 Article XI. Miscellaneous    11.1   No
Guarantee of Employment or Service    18 11.2   Governing Law    18 11.3   Non
Assignability    19 11.4   Severability    19 11.5   Withholding Taxes    19
11.6   Legal Fees, Expenses Following a Change of Control    20 11.7   Top-Hat
Plan    20 11.8   Miscellaneous Distribution Rules    21 11.9   Compliance with
Code Section 409A    21

 

- ii -



--------------------------------------------------------------------------------

COOPER- STANDARD AUTOMOTIVE INC.

NONQUALIFIED SUPPLEMENTARY BENEFIT PLAN

Article I. Purpose

 

1.1. Purpose. The purpose of this Plan is, as contemplated by Section 3(36) of
Title I of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”) and as contemplated in various Employment Agreements, to compensate
for the loss of

 

  a. retirement benefits and certain death benefits under the Cooper-Standard
Automotive Inc. Salaried Retirement Plan, and/or

 

  b. Company Contributions under the Cooper-Standard Automotive Inc. Investment
Savings Plan,

when benefits under the qualified plans maintained in whole or in part by the
Company are limited due to (i) Section 415, Section 401(a)(17), Section 401(k)
or Section 401(m) of the Internal Revenue Code of 1986, as amended (“Code”) or
Section 2004(d) of ERISA, or (ii) certain provisions in the qualified plans.

For purposes of clarification, this Plan does not provide for a restoration of
qualified benefits lost due to the freeze of the Cooper-Standard Automotive Inc.
Salaried Retirement Plan effective February 1, 2009 nor the qualified benefits
lost due to the suspension of fixed matching contributions under the
Cooper-Standard Automotive Inc. Investment Savings Plan effective January 1,
2009.

Article II. Definitions and Terms; Construction

 

2.1. Definitions and Terms.

 

  (a) “Account” means the bookkeeping account maintained on the books of the
Company pursuant to Article VI for the purpose of accounting for the allocations
and distributions made under the Plan.

 

  (b) “Accounting Date” means each business day.

 

  (c) “Accounting Period” means the period beginning on the day immediately
following an Accounting Date and ending on the next following Accounting Date.

 

  (d) “Administrator” means a committee consisting of one or more persons who
shall be appointed by and serve at the pleasure of the Committee.

 

  (e) “Affiliate” means, with respect to an entity, any entity directly or
indirectly controlled, controlled by, or under common control with, such first
entity within the meaning of Code Section 414(b) or (c); provided that for
purposes of determining if a Participant has incurred a Separation from Service,
the phrase “at least 50 percent” shall be used in place of the phrase “at least
80 percent” each place it appears therein or in the regulations thereunder.

 

- 1 -



--------------------------------------------------------------------------------

  (f) “Beneficiary” means the person or persons (natural or otherwise)
designated or deemed to be designated by the Participant pursuant to Article
VIII to receive benefits payable under the Plan in the event of Participant’s
death.

 

  (g) “Board” means the Board of Directors of the Company.

 

  (h) “Change of Control” means the occurrence of any of the following events:

 

  (1) the sale or disposition, in one or a series of related transactions, of
all or substantially all of the assets of CSA to any “person” or “group” (as
such terms are defined in Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
other than Permitted Holders; or

 

  (2) any person or group, other than Permitted Holders, is or becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of greater than or equal to 50% of the total voting
power of the voting stock of CSA, including by way of merger, consolidation or
otherwise, except where one or more of the Sponsors and/or their respective
Affiliates, immediately following such merger, consolidation or other
transaction, continue to have the ability to designate or elect a majority of
the Board (or the board of directors of the resulting entity or its parent
company).

Notwithstanding that a transaction or series of transactions does not constitute
a Change of Control, with respect to any Participant it shall be deemed a Change
of Control for purposes of the Participant’s entitlements hereunder if clause
(1), above, is satisfied in respect of the business or division in which such
Participant is principally engaged. For the avoidance of doubt, a Change of
Control pursuant to the immediately preceding sentence shall not apply to any
Participant whose employment is not primarily with and for the business or
division that is sold. For purposes of this Paragraph (h), “Permitted Holders”
means, as of the date of determination, any and all of (i) an employee benefit
plan (or trust forming a part thereof) maintained by (A) the Company, an
Affiliate or a related employer or (B) any corporation or other person of which
a majority of its voting power of its voting securities or equity interest is
owned, directly or indirectly, by the Company, an Affiliate or a related
employer and (ii) the Sponsors and any of their respective Affiliates. No
“Change of Control” shall occur unless such transaction qualifies as a change of
control under Code Section 409A.

 

  (i) “Committee” shall mean the Compensation Committee of the Board.

 

  (j) “Company” means the Cooper-Standard Automotive Inc., an Ohio corporation,
and any subsidiary thereof which may be added to this Plan by action of the
Board of Directors, and any successor or successors thereto.

 

  (k) “Cooper-Standard Automotive Inc. Salaried Retirement Plan” means the
Cooper-Standard Automotive Inc. Salaried Retirement Plan, as amended or restated
from time to time.

 

- 2 -



--------------------------------------------------------------------------------

  (l) “Cooper-Standard Automotive Inc. Investment Savings Plan” means the
Cooper-Standard Automotive Inc. Investment Savings Plan, as amended or restated
from time to time.

 

  (m) “CSA” means Cooper-Standard Holdings Inc., formerly known as CSA
Acquisition Corp.

 

  (n) “Employee” means any employee of the Company or an Affiliate who is, as
determined by the Administrator, a member of a “select group of management or
highly compensated employees” of the Company, within the meaning of ERISA, and
who is designated by the Administrator as eligible to participate in the Plan.

 

  (o) “Participant” means any employee who is a participant in the
Cooper-Standard Automotive Inc. Salaried Retirement Plan (or who would have met
participation requirements under the Cooper-Standard Automotive Inc. Salaried
Retirement Plan were it not for the amendment closing participation for
employees hired on or after January 1, 2009) and/or is a participant in the
Cooper-Standard Automotive Inc. Investment Savings Plan who has been designated
as a member of a select group of management and highly compensated employees
eligible to participate in this Plan, and whose aggregate benefits therefrom are
limited by (i) Section 415, Section 401(a)(17), Section 401(k) or Section 401(m)
of the Code or Section 2004(d) of ERISA or (ii) certain provisions in the
qualified plans.

 

  (p) “Plan” means this Cooper-Standard Automotive Inc. Nonqualified
Supplementary Benefit Plan, as amended or restated from time to time. This Plan
was split-off from the Cooper Tire & Rubber Company Nonqualified Supplementary
Benefit Plan, effective December 23, 2004.

 

  (q) “Plan Year” means the 12-month period beginning January 1 and ending
December 31, with a first short plan year from December 23, 2004 to December 31,
2004.

 

  (r) “Retirement” or “Retirement Date” means the later of (i) termination of
employment with the Company and its Affiliates or (ii) attainment of the age and
service necessary to qualify for early or normal retirement under the
Cooper-Standard Automotive Inc. Salaried Retirement Plan.

 

  (s) “Retirement Committee” has the meaning set forth in Article XIV of the
Cooper-Standard Automotive Inc. Investment Savings Plan.

 

  (t) “Separation from Service” means the date on which a Participant terminates
employment from the Company and its Affiliates, or if the Participant continues
to provide services, following his or her termination of employment, within the
meaning of Code Section 409A, from the Company and its Affiliates. Specifically,
if a Participant continues to provide services to the Company or an Affiliate in
a capacity other than as an employee, such shift in status is not automatically
a Separation from Service. A Participant will be treated as having terminated
employment from the Company and its Affiliates in accordance with the following
procedures:

 

- 3 -



--------------------------------------------------------------------------------

  (1) If a Participant takes a leave of absence from the Company or an Affiliate
for purposes of military leave, sick leave or other bona fide leave of absence,
the Participant’s employment will be deemed to continue for the first six
(6) months of the leave of absence, or if longer, for so long as the
Participant’s right to reemployment is provided either by statute or by
contract; provided that if the leave of absence is due to a medically
determinable physical or mental impairment that can be expected to result in
death or last for a continuous period of not less than six (6) months, where
such impairment causes the Participant to be unable to perform the duties of his
or her position of employment or any substantially similar position of
employment, the leave may be extended for up to twenty-nine (29) months without
causing a termination of employment. If the period of the leave exceeds the
applicable time period set forth above, and the Participant’s right to
reemployment is not provided by either statute or contract, the Participant will
be considered to have terminated employment on the first day after the end of
the applicable period set forth above.

 

  (2) If a Participant’s level of bona fide services for the Company and its
Affiliates permanently decreases to twenty percent (20%) or less of the average
level of bona fide services performed by the Participant (whether as an employee
or independent contractor) for the Company and its Affiliates over the
immediately preceding thirty-six (36) month period (or such lesser period of
services), the Participant will be presumed to have terminated employment.

 

  (3) If a Participant’s level of bona fide services for the Company and its
Affiliates continues at fifty percent (50%) or greater of the average level of
bona fide services performed by the Participant (whether as an employee or
independent contractor) for the Company and its Affiliates over the immediately
preceding thirty-six (36) month period (or such lesser period of services), the
Participant will be presumed to have continued in employment.

 

  (u) “Specified Employee” means a Participant who, as of the date of his or her
Separation from Service, is a key employee (as defined in Code Section 416(i),
but without regard to Code Section 416(i)(5)) of the Company or an Affiliate any
of the stock of which is publicly traded on an established securities market. A
Participant is a key employee under Code Section 416(i) if the employee meets
the requirements of Code Section 416(i)(1)(A)(i), (ii) or (iii), applied in
accordance with the regulations under Code Section 416, but disregarding Code
Section 416(i)(5), at any time during the 12-month period ending on an
identification date. If a person is a key employee as of an identification date,
the person is treated as a key employee for the 12-month period beginning on the
first day of the fourth (4th) month following the identification date. The
identification date for the Plan shall be September 30 of each year. Thus, an
employee who satisfies the foregoing requirements for key employee status as of
September 30 of a year shall be treated as a key employee for the following
calendar year.

 

- 4 -



--------------------------------------------------------------------------------

  (v) “Sponsors” means Cypress Merchant Banking Partners II L.P., Cypress
Merchant Banking II C.V., 55th Street Partners II L.P., Cypress Side-By-Side
LLC, GS Capital Partners 2000, L.P., GS Capital Partners 2000 Offshore, L.P., GS
Capital Partners 2000 Gmbh & Co. Beteiligungs KG, GS Capital Partners 2000
Employee Fund, L.P. and Goldman Sachs Direct Investment Fund 2000, LP.

 

  (w) “Supplemental Retirement Benefit” means that benefit described in Section
4.1.

 

  (x) “Supplemental Savings Plan Benefit” means that benefit described in
Section 4.2.

 

  (y) “Unforeseeable Emergency” means a severe financial hardship of the
Participant, resulting from any of the following:

 

  (1) an illness or accident of the Participant, his or her spouse or the
Participant’s dependent or dependents (as defined in Code Section 152(a));

 

  (2) a loss of the Participant’s property due to casualty (including the need
to rebuild a home following damage to such home not otherwise covered by
insurance, for example, as a result of a natural disaster); or

 

  (3) other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant, as determined by the
Administrator.

 

2.2 Construction. Wherever any words are used in the masculine, they shall be
construed as if they were used in the feminine in all cases where they would so
apply; and wherever any words are used in the singular or the plural, they shall
be construed as through they were used in the plural or singular, as the case
may be, in all cases where they would so apply. Titles of articles and sections
are for general information only, and the Plan is not to be construed by
reference to such items. The words “hereof,” herein,” and hereunder,” and other
similar compounds of the word “here” shall mean and refer to the entire Plan,
and not to any particular provision or Section.

Article III. Eligibility and Participation

 

3.1 Eligibility and Participation.

 

  (a) Eligibility. Eligibility to participate in the Plan for any Plan Year is
limited to those management and/or highly compensated Employees who are
designated, from time to time, by the Administrator.

 

  (b) Termination of Participation. Participation in the Plan shall continue as
long as the Participant is eligible to receive benefits under the Plan.

 

3.2. Ineligible Participant. Notwithstanding any other provisions of this Plan
to the contrary, if the Administrator determines that any Participant may not
qualify as a “management or highly compensated employee” within the meaning of
ERISA or regulations thereunder or otherwise determines that the Participant is
no longer eligible to participate, the Administrator may determine, in its sole
discretion, that such Participant shall cease to be eligible to participate in
this Plan.

 

- 5 -



--------------------------------------------------------------------------------

Article IV. Benefits Under This Plan

 

4.1. Amount of Supplemental Retirement Benefit.

The amount of Supplemental Retirement Benefit due under this Section 4.1 is to
be determined as if the amendment to freeze accruals under the Cooper-Standard
Automotive Inc. Salaried Retirement Plan effective February 1, 2009 did not
occur.

 

  (a) Amount of Supplemental Retirement Benefit for Grandfathered Participants.
If a Participant is considered to be a “Grandfathered Participant” under
Section 1.02 in the Cooper-Standard Automotive Inc. Salaried Retirement Plan,
then the amount of Supplemental Retirement Benefit that a Participant or
beneficiary is to receive under this Plan is the amount of benefit which such
Participant or beneficiary would be entitled to receive under the
Cooper-Standard Automotive Inc. Salaried Retirement Plan as a Grandfathered
Participant, as if such benefit were computed without giving effect to the
limitations imposed by Section 415 and Section 401(a)(17) of the Code and
Section 2004(d) of ERISA, less the amount of actual benefit to be paid from the
Cooper-Standard Automotive Inc. Salaried Retirement Plan as a Grandfathered
Participant.

 

  (b) Amount of Supplemental Retirement Benefit for Non-Grandfathered
Participants. The amount of Supplemental Retirement Benefit payable under this
Plan to a Non-Grandfathered Participant or beneficiary (who therefore accrues on
a cash balance basis under this Plan) shall be equal to:

 

  (i) The amount of benefit which such Non-Grandfathered Participant or
beneficiary would accrue on a cash balance basis under the Cooper-Standard
Automotive Inc. Salaried Retirement Plan as if such benefit were computed
without giving effect to the limitations imposed by Section 415 or
Section 401(a)(17) of the Code and Section 2004(d) of ERISA, and for years
beginning on or after January 1, 2006, based on twice the Participant’s
Compensation, as such term is defined in Section 1.02 of the Cooper-Standard
Automotive Inc. Salaried Retirement Plan, but without giving effect to the
aforementioned limitations imposed by Section 415 or Section 401(a)(17) of the
Code and ERISA Section 2004(d), less

 

  (ii) The amount of benefit which such Non-Grandfathered Participant or
beneficiary actually accrues on a cash balance basis under the Cooper-Standard
Automotive Inc. Salaried Retirement Plan.

 

  (c)

Amount of Supplemental Retirement Benefit for Participants With Employment
Contracts at December 31, 2001. For those Participants with employment contracts
as of December 31, 2001, the amount of Supplemental Retirement Benefit computed
under the Plan shall be: (1) the Participant’s cash balance benefit as computed
in Section 4.1(b) above, plus (2) [ (a) the final average pay

 

- 6 -



--------------------------------------------------------------------------------

 

benefit determined under the Cooper Tire & Rubber Company Salaried Employees’
Retirement Plan (computed without giving effect to amendments to the Cooper
Tire & Rubber Company Salaried Employees’ Retirement Plan effective on
January 1, 2002 that changed the rate of future benefit accruals), minus (b) the
monthly equivalent of the Participant’s cash balance benefit as computed in
4.1(b) above, minus (c) the monthly equivalent of the cash balance benefit under
the Cooper-Standard Automotive Inc. Salaried Retirement Plan]. Service and
compensation from such Participant’s immediately previous employer shall be
considered for benefit computation purposes.

 

  (d) No Duplication of Benefits. Notwithstanding the foregoing, however, no
retirement benefits shall be paid under this Plan to or with respect to any
Participant who receives a payment, under an agreement with the Company (or any
successor to the Company) or under any plan, program or arrangement of the
Company (or any successor of the Company), the amount of which is calculated to
be the actuarial equivalent of the retirement benefit that the Participant has
accrued (prior to such payment) under this Plan.

 

4.2. Amount of Supplemental Savings Plan Benefit.

The amount of Supplemental Savings Plan Benefit due under this Section 4.2 is to
be determined as if the amendment to suspend fixed matching contributions under
the Cooper-Standard Automotive Inc. Investment Savings Plan effective January 1,
2009 did not occur.

The benefits that a Participant or beneficiary is entitled to receive under this
Plan as a supplement to benefits under the Cooper-Standard Automotive Inc.
Investment Savings Plan shall be equal to the excess of (a.) over (b.) below for
each calendar year in which this Plan is in effect, aggregated for all such
years, plus the investment return as specified in Section 4.3 below:

 

  a. Six percent (6%) of the Participant’s Compensation, as that term is defined
in Article I, Section 12 of the Cooper-Standard Automotive Inc. Investment
Savings Plan, but without regard to the limitations imposed by Section 415 or
Section 401(a)(l7) of the Code and Section 2004(d) of ERISA, less

 

  b. The amount of Company Contributions actually credited (or deemed to be
credited on or after January 1, 2009) to the Participant’s account in such year
under Article IV of the Cooper-Standard Automotive Inc. Investment Savings Plan.

If (b) above shall be zero because of the limitations imposed by Section 415,
Section 401(k) and Section 401(m) of the Code and Section 2004(d) of ERISA, a
Participant shall not be required to be a participant in the Cooper-Standard
Automotive Inc. Investment Savings Plan to be entitled to receive a Supplemental
Savings Plan Benefit in the amount determined under (a.) above as if Participant
had been a participant in the Cooper-Standard Automotive Inc. Investment Savings
Plan.

 

- 7 -



--------------------------------------------------------------------------------

4.3. Investment Return on Supplemental Savings Plan Benefits. The investment
return to be included in the calculation of benefits under Section 4.2 shall
begin to accrue with respect to Supplemental Savings Plan Benefits determined
for any year on the first business day in January in the following year and
shall be deemed to be invested in the prevailing stable value fund or under any
other method designated by the Employer.

Current and future allocations between the investment alternatives (“Deemed
Investments”) shall be directed by each Participant in written instructions
delivered to Company with such advance notice, at such times and in such manner
as prescribed by the Administrator. If a Participant fails to provide any such
written directions to the Company, all of the amounts credited to his or her
Supplemental Savings Plan Benefit account shall be deemed to be invested in the
prevailing stable value fund.

 

4.4. Limitation on Benefits. In applying Section 415, Section 401(a)(17),
Section 401(k) and Section 401(m) of the Code and Section 2004(d) of ERISA, all
contributions to all defined contribution plans are taken into account.

Article V. Payment of Supplemental Benefits

 

5.1. Supplemental Benefits are Unfunded. Payment of supplemental benefits
hereunder shall be accomplished by means of unfunded payments directly from the
Company or from any grantor trust established by the Company to fund such
payments.

 

5.2 Payment of Deferred Vested Supplemental Benefits which were Vested at
December 31, 2004. Supplemental Retirement Benefits and Supplemental Savings
Plan Benefits that were vested at December 31, 2004 for participants who had
terminated employment prior to December 31, 2004 (“Deferred Vested Supplemental
Benefits” ), shall be considered “grandfathered” for Code Section 409A purposes
and hence not subject to Code Section 409A. As such, the time and form of
payment of such benefits do not need to be amended to comply with Code
Section 409A and will continue as provided for in this Plan as of December 31,
2004.

 

5.3. Payment of Supplemental Retirement Benefits On or Before December 31, 2008.
Payment of Supplemental Retirement Benefits on or before December 31, 2008 shall
be made under the same time and form of payment and subject to the same
conditions as is the normal form of benefit provided under the Cooper-Standard
Automotive Inc. Salaried Retirement Plan with respect to such Participant or
beneficiary; provided, however, should the Participant’s death occur before the
Participant has made an election to retire and as to the form of payment, the
Participant shall have been deemed to have retired on the date immediately prior
to the Participant’s death and to have made a request to receive the capital
value of any commutable annuity benefit in a single sum. Such capital value
shall be the actuarial equivalent of the annuity payable hereunder, determined
by applying the assumptions used for such purpose under the Cooper-Standard
Automotive Inc. Salaried Retirement Plan as in effect at the time of the
Participant’s Separation from Service from the Company.

 

- 8 -



--------------------------------------------------------------------------------

5.4(a). Payment of Supplemental Retirement Benefits determined by reference to
final average pay formula after December 31, 2008. Payment of Supplemental
Retirement Benefits after December 31, 2008 determined under Section 4.1(a) or
Section 4.1(c) shall be paid immediately after the Participant’s Retirement
Date.

Benefits computed by reference to the Cooper Tire formula in Addendum A of the
Cooper-Standard Automotive Inc. Salaried Retirement Plan shall be paid in the
form of a Straight Life annuity if the Participant is unmarried on his or her
Retirement Date (absent election of an optional form as described below) and as
an actuarially equivalent Joint & 50% Survivorship annuity if the Participant is
married on his or her Retirement Date (absent election of an optional form as
described below). Actuarially equivalent optional forms of life annuities which
may be elected by the Participant before the annuity starting date include:
(i) Straight Life, (ii) 5-Year Certain and Life; and (iii) if married, Joint and
50% Survivorship with 5-Year Certain.

Benefits computed by reference to the Standard Products formula in Addendum B to
the Cooper-Standard Automotive Inc. Salaried Retirement Plan shall be paid in
the form of the 5-Year Certain and Life annuity if the Participant is unmarried
on his or her Retirement Date (absent election of an optional form as described
below) and in an actuarially equivalent Joint and 55% Survivorship annuity with
5-Year Certain if the Participant is married on his or her Retirement Date
(absent election of an optional form as described below)(the “Qualified Joint
and Survivor Annuity”). If a married Participant dies after starting to receive
the Qualified Joint and Survivor Annuity and before being married for one year,
the Participant’s benefit shall be deemed to have been paid in the form of the
5-Year Certain and Life annuity as of the Retirement Date, and the difference
between payment in such form and the amount actually paid to the Participant
before his death, plus the commuted value of payments which would have been paid
in such form for the balance of the 5-Year Certain period, shall be paid to the
Participant’s estate in one lump sum. If the spouse of a married Participant who
elected the Qualified Joint and Survivor Annuity dies before the Participant and
after benefits commence, the Participant’s benefit shall revert to the 5-Year
Certain and Life annuity effective as of the first of the month following the
spouse’s date of death. If a married Participant is divorced or legally
separated after starting to receive the Qualified Joint and Survivor Annuity,
benefits shall continue to be paid in the Qualified Joint and Survivor Annuity
form of payment unless the judgment of divorce or legal separation or another
order meeting the requirements for a domestic relations order under Code
Section 414(p)(1)(B) requires that payments revert to the 5-Year Certain and
Life annuity, in which case the monthly payment shall be adjusted as of the
first of the month following the date the Administrator receives a copy of the
judgment of divorce or legal separation or other domestic relations order.
Actuarially equivalent optional forms of life annuities which may be elected by
the Participant before the annuity starting date are (i) Straight Life,
(ii) 10-Year Certain and Life, and (iii) if married, Joint & 100% Survivorship.

 

5.4(b).

Payment of Supplemental Retirement Benefits determined by reference to the
Non-Grandfathered Cash Balance Formula after December 31, 2008. Payment of
Supplemental Retirement Benefits determined by reference to the
Non-Grandfathered Cash Balance Formula after December 31, 2008 shall be paid in
a lump sum within 60 days after the Participant’s Separation from Service or
within 90 days after the Participant’s death. If the Participant’s termination
is due to a Separation from Service,

 

- 9 -



--------------------------------------------------------------------------------

 

the Participant may elect to have the distribution paid under one of the
actuarially equivalent life annuities available to cash balance participants as
optional forms of payment under the Cooper-Standard Automotive Inc. Salaried
Retirement Plan, under the following circumstances:

 

  (i) only if permitted by the Administrator, and provided that such election
may not take effect until at least twelve (12) months after the date on which
such election is made; and

 

  (ii) only if such payment is deferred for a period of not less than five
(5) years from the date the lump sum payment would have otherwise been paid.

 

5.5. Payment of Supplemental Savings Plan Benefits. Payment of the Supplemental
Savings Plan Benefits on account of a Separation from Service shall be made in
cash in a single lump sum payment within 60 days after the Participant’s
Separation from Service, or within 90 days of the Participant’s death. The
notional balance of any Supplemental Savings Plan account (or portions thereof
as specified by the Participant) shall be carried and determined to be invested
as provided in Section 4.3 above.

 

5.6. Payment of Supplemental Savings Plan Benefits on Account of an
Unforeseeable Emergency. A Participant who has incurred an Unforeseeable
Emergency may request, and the Administrator may, in its sole discretion,
approve a distribution on part or all of the Participant’s vested Supplemental
Savings Plan Benefit, in accordance with and subject to the limitations set
forth in this Section. The amount authorized for distribution with respect to an
Unforeseeable Emergency may not exceed the amount necessary to satisfy the
emergency plus amount necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such hardship
is or may be relieved though reimbursement or compensation by insurance or
otherwise by liquidation of the Participant’s assets, to the extent that
liquidation of such assets would not itself cause severe financial hardship. No
distributions pursuant to this Section 5.6 may be made in excess of the vested
value of the Participant’s Account at the time of such distribution.

 

5.7. Payments upon Separation from Service on Account of a Change in Control.
For those Participants who also participate in the Cooper-Standard Automotive
Inc. Change of Control Severance Pay Plan, all Supplemental Retirement Benefits
and Supplemental Savings Plan Benefits shall be paid as a lump sum within 60
days after termination of employment pursuant to Sections 4(b) or 4(c) of the
Cooper-Standard Automotive Inc. Change of Control Severance Pay Plan. The lump
sum amount of benefits determined under Section 4.1(a) or Section 4.1(c) shall
be determined using the basis for actuarial equivalence under the
Cooper-Standard Automotive Inc. Salaried Retirement Plan.

 

5.8 Payments Upon Participant’s Death before Retirement. All Supplemental
Retirement Benefits shall be paid to the Participant’s Beneficiary as a lump sum
within 90 days after the death of the Participant before the Participant’s
Retirement Date. The lump sum amount of benefits determined under Section 4.1(a)
or Section 4.1(c) shall be determined using the basis for actuarial equivalence
under the Cooper-Standard Automotive Inc. Salaried Retirement Plan.

 

- 10 -



--------------------------------------------------------------------------------

5.9 Accelerations or Delays. Notwithstanding any other provision of the Plan, if
the Administrator determines that:

 

  (a) all or any portion of a Participant’s Account is required to be included
in the Participant’s income as a result of a failure to comply with the
requirements of Code Section 409A and the regulations promulgated thereunder,
the Company or applicable Affiliate shall immediately distribute from the Plan
to the Participant or, in the case of the Participant’s death, the Participant’s
Beneficiary, in one single sum, the amount (but not exceeding the amount) that
is so taxable. In addition, the Administrator may permit an acceleration of the
time or schedule of payment otherwise applicable to a Participant if (i) payment
is necessary to comply with a domestic relations order (as defined in Code
Section 414(p)(1)(B)) and (ii) if the distribution is made to an individual
other than the Participant; and

 

  (b) the Participant is a Specified Employee, then any distribution to be made
upon a Participant’s Separation from Service shall be delayed until the first
day of the seventh month following the month in which the Participant’s
Separation from Service occurs.

Article VI. Participants’ Supplemental Savings Plan Accounts

 

6.1. Establishment of Accounts. The Company, through its accounting records,
shall establish an Account for each Participant. In addition, the Company may
establish one or more subaccounts of a Participant’s Account, if the Company
determines that such subaccounts are necessary or appropriate in administering
the Plan.

 

6.2. Deemed Investments. Amounts credited to a Participant’s Account shall
reflect the investment experience of the Deemed Investments selected by the
Participant. See Section 4.3 above.

 

6.3. Accounting. The Company, through its accounting records, shall maintain a
separate and distinct record of the amount in each Account as adjusted to
reflect any income, gains, losses and distributions with respect to such
Account.

 

6.4. Adjustments to Accounts. The Participant’s Account shall be credited or
debited, as the case may be, as follows:

 

  (a) First, the Account shall be credited or debited with income (loss) as
determined by the Administrator using daily business day valuations on the
Deemed Investments described in Section 6.2.

 

  (b) Second, the Account shall be credited with any allocations under Article
IV.

 

  (c) Finally, the Account shall be debited with the amount of any distributions
under the Plan to or on behalf of the Participant, or in the event of his death,
the Participant’s Beneficiary.

 

- 11 -



--------------------------------------------------------------------------------

6.5. Statement of Accounts. At least annually, a statement shall be furnished to
each Participant or, in the event of his death, to his Beneficiary, showing the
status of the Participant’s Account as of the end of the most recent Accounting
Period, any changes in the Participant’s Account since the date of the most
recent statement furnished to the Participant, and such other information as the
Administrator shall determine.

 

6.6. Accounts for Recordkeeping Purposes Only. Plan Accounts and the
recordkeeping procedures described herein serve solely as a device for
determining the amount of benefits accumulated by a Participant under the Plan,
and shall not constitute or imply an obligation on the part of the Company or
any Affiliate to fund such benefits.

Article VII. Financing Benefits

 

7.1. Investment of Accounts. As soon as practicable after the crediting of any
amount to a Participant’s Account, the Company may, in its sole discretion,
direct that the Retirement Committee invest the amount credited, in whole or in
part, in one or more separate investment funds or vehicles, including, without
limitation, certificates of deposit, mutual funds, money market accounts or
funds, limited partnerships, real, personal, tangible or intangible property, or
debt or equity securities, including equity securities of the Company (measured
by Fair Market Value, book value or any formula selected by the Retirement
Committee), (collectively the “Invested Assets”), as the Retirement Committee
shall select, or may direct that the Company retain the amount credited as cash
to be added to its general assets. The Company shall be the sole owner and
beneficiary of all Invested Assets, and all contracts and other evidences of the
Invested Assets shall be registered in the name of the Company. The Company,
under the direction of the Retirement Committee, shall have the unrestricted
right to sell any of the Invested Assets included in any Participant’s Account
or to credit the proceeds of the sale to a Participant’s Account as cash. The
Invested Assets may, but are not required to, mirror the Investment elections
made by the Participant.

 

7.2. Financing of Benefits. Benefits payable under the Plan to a Participant or,
in the event of his death, to his Beneficiary, or to an alternate payee pursuant
to a domestic relations order (as defined in Code Section 414(p)(1)(B)), shall
be paid by the Company from its general assets. Notwithstanding the fact that
the Participants’ Accounts may be adjusted by an amount that is measured by
reference to the performance of the Deemed Investments as provided in
Section 4.3, no Participant, Beneficiary or any other person entitled to payment
under the Plan, shall have any claim, right, security interest or other interest
in any fund, trust, account, insurance contract, or asset of the Company or
Affiliate responsible for such payment.

 

7.3.

Funding. Notwithstanding the provisions of Section 7.2, nothing in this Plan
shall preclude the Company from setting aside amounts in trust (the “Trust”)
pursuant to one or more trust agreements between a trustee and the Company.
However, Participants, their Beneficiaries or alternate payees, and their heirs,
successors and assigns, shall have no secured interest or claim in any property
or assets of the Company or the Trust. The Company’s obligation under the Plan
shall be merely that of an unfunded and unsecured

 

- 12 -



--------------------------------------------------------------------------------

 

promise of the Company to pay money in the future. Notwithstanding the
foregoing, the Company shall not fund any Trust at a time when such funding
would violate Code Section 409A.

Any payments of benefits from the Trust shall, to the extent thereof, discharge
the Company’s obligation to pay benefits under the terms of this Plan, it being
the intent of the Company that assets in the Trust be held as security for the
Company’s obligation to pay benefits under this Plan.

Any such assets held by the Company or an Affiliate in the Trust shall be and
remain the sole property of the Trust, and the Participants shall have no
proprietary rights of any nature whatsoever with respect to such assets.

Article VIII. Beneficiaries

 

8.1. Beneficiary Designation.

 

  (a) As used in the Plan the term “Beneficiary” means:

 

  (i) The person last designated as Beneficiary by the Participant in writing on
a form prescribed by the Administrator;

 

  (ii) If there is no designated Beneficiary or if the person so designated
shall not survive the Participant, the person or persons designated as
beneficiaries under the Cooper-Standard Automotive Inc. Investment Savings Plan;
or

 

  (iii) If no such Beneficiary (as determined in Section 8.1(a)(i) or
(ii) above) is living upon the death of a Participant, or if all such persons
die prior to the full distribution of the Participant’s Account balance, then
Participant’s Account balance shall be paid to the first surviving class of the
following classes:

 

  a. The Participant’s widow or widower.

 

  b. The Participant’s surviving children.

 

  c. The Participants surviving parents.

 

  d. The Participant’s surviving brothers and sisters.

 

  e. The executor or administrator of the Participant’s estate.

 

  (b) Any Beneficiary designation may be changed from time to time by the filing
of written notice filed with the Administrator. No notice given under this
Section shall be effective unless and until the Administrator actually receives
such notice.

 

8.2.

Facility of Payment. Whenever and as often as any Participant or his Beneficiary
entitled to payments hereunder shall be under a legal disability or, in the sole
judgment of the Administrator, shall otherwise be unable to apply such payments
to his own best interests and advantage, the Administrator in the exercise of
its discretion may direct all or any portion of such payments to be made in any
one or more of the following ways: (a) directly to him; (b) to his legal
guardian or conservator; or (c) to his spouse or to any

 

- 13 -



--------------------------------------------------------------------------------

 

other person, to be expended for his benefit; and the decision of the
Administrator shall in each case be final and binding upon all persons in
interest. Such legal disability is not itself a distributable event under this
Plan.

 

8.3. Amendments. Any Beneficiary designation may be changed by a Participant by
the filing of a new Beneficiary designation, which will cancel all Beneficiary
designations previously filed.

Article IX. Administration

 

9.1. Administration.

 

  (a) The Plan shall be administered by the Administrator. The Administrator
shall have total and exclusive responsibility to control, operate, manage and
administer the Plan in accordance with its terms.

 

  (b) The Administrator shall have sole and absolute discretion to interpret the
provisions of the Plan (including, without limitation, by supplying omissions
from, correcting deficiencies in, or resolving inconsistencies or ambiguities
in, the language of the Plan), to make factual findings with respect to any
issue arising under the Plan, to determine the rights, status, and eligibility
under the Plan of Participants and other persons, to decide disputes arising
under the Plan and to make any determinations and findings (including factual
findings) with respect to the benefits payable thereunder and the persons
entitled thereto as may be required for the purposes of the Plan. In furtherance
of, but without limiting the foregoing, the Administrator is hereby granted the
following specific authorities, which it shall discharge in its sole and
absolute discretion in accordance with the terms of the Plan (as interpreted, to
the extent necessary, by the Administrator):

 

  (i) To determine the amount of benefits, if any, payable to any person under
the Plan (including, to the extent necessary, making any factual findings with
respect thereto); and

 

  (ii) To conduct the claims procedures specified in Section 9.6.

All decisions of the Administrator as to the facts of any case, as to the
interpretation of any provision of the Plan or its application to any case, and
as to any other interpretative matter or other determination or question under
the Plan shall be final and binding on all parties affected thereby, subject to
the provisions of Section 9.6.

 

  (c) The Administrator may, from time to time, employ agents and delegate to
them such administrative duties as it sees fit, and may from time to time
consult with legal counsel who may be counsel to the Company.

 

- 14 -



--------------------------------------------------------------------------------

  (d) It is intended that this Plan comply with the provisions of Code
Section 409A. This Plan shall be construed and interpreted in a manner that will
cause any payment hereunder that is considered deferred compensation and that is
not exempt from Code Section 409A to meet the requirements thereof such that no
additional tax will be due under Code Section 409A on such payment.

 

9.2. Plan Administrator. The Company shall be the “administrator” under the Plan
for purposes of ERISA.

 

9.3. Binding Effect of Decisions. All decisions and determinations by the
Administrator shall be final and binding on all parties. All decisions of the
Administrator shall be made by the vote of the majority, including actions in
writing taken without a meeting. All elections, notices and directions under the
Plan by a Participant shall be made on such forms as the Administrator shall
prescribe.

 

9.4. Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, reorganization or otherwise) to
all or substantially all of the business and/or assets of the Company expressly
to assume and to agree to perform this Plan in the same manner and to the same
extent the Company would be required to perform if no such succession had taken
place. This Plan shall be binding upon and inure to the benefit of the Company
and any successor of or to the Company, including without limitation any persons
acquiring directly or indirectly all or substantially all of the business and/or
assets of the Company whether by sale, merger, consolidation, reorganization or
otherwise (and such successor shall thereafter be deemed the “Company” for the
purposes of this Plan), and the heirs, Beneficiaries, executors and
administrators of each Participant.

 

9.5. Indemnity of Committee and Administrator. The Company shall indemnify and
hold harmless the members of the Committee and the Administrator and their duly
appointed agents against any and all claims, loss, damage, expense or liability
arising from any action or failure to act with respect to the Plan, except in
the case of gross negligence or willful misconduct by any such member or agent
of the Committee and the Administrator.

 

9.6. Claims Procedure.

 

  (a)

If a Participant or his designated Beneficiary (the “Claimant”) believes that he
or she is entitled to a benefit under the Plan that is not provided, the
Claimant may file a written claim for payments under this Plan with the
Administrator. The Administrator shall review the claim within 90 days following
the date of receipt of the claim; provided that the Administrator may determine
that an additional 90-day extension is necessary due to circumstances beyond the
Administrator’s control, in which event the Administrator shall notify the
Claimant prior to the end of the initial period that an extension is needed, the
reason therefor and the date by which the Administrator expects to render a
decision. If the Claimant’s claim is denied in whole or part, the Administrator
shall provide written notice to the Claimant of such denial. The written notice
shall include the specific reason(s) for the denial; reference

 

- 15 -



--------------------------------------------------------------------------------

 

to specific Plan provisions upon which the denial is based; a description of any
additional material or information necessary for the Claimant to perfect the
claim and an explanation of why such material or information is necessary; and a
description of the Plan’s review procedures (as set forth in Paragraph (b)) and
the time limits applicable to such procedures, including a statement of the
Claimant’s right to bring a civil action under section 502(a) of ERISA following
an adverse determination upon review.

 

  (b) The Claimant has the right to appeal the Administrator’s decision by
filing a written appeal to the Administrator within 60 days after Claimant’s
receipt of the decision or deemed denial. The Claimant will have the
opportunity, upon request and free of charge, to have reasonable access to and
copies of all documents, records and other information relevant to the
Claimant’s appeal. The Claimant may submit written comments, documents, records
and other information relating to his or her claim with the appeal. The
Administrator will review all comments, documents, records and other information
submitted by the Claimant relating to the claim, regardless of whether such
information was submitted or considered in the initial claim determination. The
Administrator shall make a determination on the appeal within 60 days after
receiving the Claimant’s written appeal; provided that the Administrator may
determine that an additional 60-day extension is necessary due to circumstances
beyond the Administrator’s control, in which event the Administrator shall
notify the Claimant prior to the end of the initial period that an extension is
needed, the reason therefor and the date by which the Administrator expects to
render a decision. If the Claimant’s appeal is denied in whole or part, the
Administrator shall provide written notice to the claimant of such denial. The
written notice shall include the specific reason(s) for the denial; reference to
specific Plan provisions upon which the denial is based; a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, and other information relevant
to the Claimant’s claim; and a statement of the Claimant’s right to bring a
civil action under section 502(a) of ERISA.

 

  (c) If the Administrator fails to render a decision on a Claimant’s initial
claim for benefits under the Plan or on the Claimant’s subsequent appeal of the
Administrator’s adverse decision, such claim or appeal will be deemed to be
denied.

 

  (d) Notwithstanding the foregoing claims and appeals procedures, to avoid an
additional tax on payments that may be payable under this Plan, a Claimant must
make a reasonable, good faith effort to collect any payment or benefit to which
the Claimant believes he or she is entitled to hereunder no later than ninety
(90) days after the latest date upon which the payment could have been timely
made pursuant to Code Section 409A, and if not paid or provided, must take
further enforcement measures within one hundred eighty (180) days after such
latest date.

 

9.7. Actuary. An actuary may be employed by the Administrator to advise the
Company and such Administrator as to actuarial matters relating to this Plan.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE X. Amendment and Termination of Plan

 

10.1 Amendment. The Company may at any time amend, suspend or reinstate any or
all of the provisions of the Plan, except that no such amendment, suspension or
reinstatement may adversely affect any Participant’s Account balance, accrued as
of the effective date of such amendment, suspension or reinstatement, without
such Participant’s prior written consent. Notwithstanding the foregoing, any
change in the Investments shall not be considered an “adverse” amendment.
Written notice of any amendment or other action with respect to the Plan shall
be given to each Participant.

 

10.2 Termination. The Company, in its sole discretion, may terminate this Plan
at any time and for any reason whatsoever (or the Plan shall automatically
terminate) in accordance with and subject to the following rules:

 

  (a) The Committee at any time, other than proximate to a downturn in the
financial health of the Company or any Affiliate, may terminate the Plan and
require that all benefits accrued be distributed to Participants and
Beneficiaries in a single sum without regard to a Participant’s prior election
as to the form or timing of benefit payments, if

 

  (i) all plans or arrangements that are considered, with this Plan, to be a
single plan within the meaning of Code Section 409A are terminated and
liquidated with respect to all participants,

 

  (ii) no payments other than those payable under the pre-existing terms of the
Plan are made within 12 months of the date on which the arrangement is
terminated,

 

  (iii) all payments are completed within 24 months of the termination, and

 

  (iv) the Company or Affiliate does not, for three years following the date of
termination, maintain an arrangement that would be considered a single plan with
this Plan under Code Section 409A.

 

  (b) The Committee may terminate the Plan and require that all benefits accrued
be distributed to Participants and Beneficiaries in a single sum without regard
to a Participant’s prior election as to the form or timing of benefit payments,
at any time during the period that begins thirty (30) days prior to a Change of
Control and ends on the date of the Change of Control, provided that all plans
or arrangements (that are considered, with this Plan, to a single plan within
the meaning of Code Section 409A) are terminated and liquidated with respect to
all Participants that experience the Change of Control event, and further
provided that payment is made within twelve (12) months of the date of
termination of the arrangements.

 

  (c)

The Plan shall terminate and all benefits accrued will be distributed in a
single sum without regard to a Participant’s prior election as to the form of

 

- 17 -



--------------------------------------------------------------------------------

 

benefit payments, if (i) payment is made upon a complete dissolution that is
taxed under Code Section 331 or upon approval of a bankruptcy court pursuant to
Section 503(b)(1)(A) of Title 11 of the United States Code, and (ii) the amounts
deferred under the Plan are included in the gross income of Participants and
Beneficiaries by the latest of (1) the calendar year in which the Plan
termination occurs, (2) the calendar year in which the amounts are no longer
subject to a substantial risk of forfeiture, or (3) the first calendar year in
which the payment is administratively practicable.

 

  (d) Except as provided in Paragraphs (a), (b) and (c) above or as otherwise
permitted in regulations promulgated by the Secretary of the Treasury under Code
Section 409A, any action that purports to terminate the Plan shall instead be
construed as an amendment to discontinue further benefit accruals, but the Plan
will continue to operate, in accordance with its terms as from time to time
amended and in accordance with applicable Participant elections, with respect to
the Participant’s benefit accrued through the date of termination, and in no
event shall any such action purporting to terminate the Plan form the basis for
accelerating distributions to Participants and Beneficiaries.

 

  (e) Upon termination of the Plan, the Administrator shall take those actions
necessary to administer any Accounts existing prior to the effective date of
such termination; provided, however, that a termination of the Plan shall not
adversely affect the value of a Participant’s Account without the
Participation’s prior written consent.

Article XI. Miscellaneous

 

11.1 No Guarantee of Employment or Service. Nothing contained in the Plan shall
be construed as a contract of employment between the Company and any Employee,
or as a right of any Employee Director, to be continued in the employment or
service of the Company, or as a limitation of the right of the Company to
discharge any of its Employees, with or without Cause. All Participants remain
subject to: change of salary, transfer, change of job, discipline, layoff,
discharge or any other change of employment status, the same as if this Plan had
not been adopted.

 

11.2 Governing Law. All questions arising in respect of the Plan, including
those pertaining to its validity, interpretation and administration, shall be
governed, controlled and determined in accordance with the applicable provisions
of federal law and, to the extent not preempted by federal law, the laws of the
State of Michigan, without reference to conflict of law principles thereof.

 

- 18 -



--------------------------------------------------------------------------------

11.3 Nonassignability.

 

  (a) No right or interest under the Plan of a Participant or his or her
Beneficiary (or any person claiming through or under any of them), other than
the surviving spouse of any deceased Participant or an alternate payee of a
Participant pursuant to a domestic relations order, shall be assignable or
transferable in any manner or be subject to alienation, anticipation, sale,
pledge, encumbrance or other legal process or in any manner be liable for or
subject to the debts or liabilities of any such Participant or Beneficiary. If
any Participant or Beneficiary shall attempt to or shall transfer, assign,
alienate, anticipate, sell, pledge or otherwise encumber his or her benefits
hereunder or any part thereof, or if by reason of his or her bankruptcy or other
event happening at any time such benefits would devolve upon anyone else or
would not be enjoyed by him or her (other than to an alternate payee of a
Participant pursuant to the terms of a domestic relations order), then the
Committee, in its discretion, may terminate his or her interest in any such
benefit to the extent the Committee considers necessary or advisable to prevent
or limit the effects of such occurrence. Termination shall be effected by filing
a written “termination declaration” with the General Counsel of the Company and
making reasonable efforts to deliver a copy to the Participant or Beneficiary
whose interest is adversely affected (the “Terminated Participant”).

 

  (b) As long as the Terminated Participant is alive, any benefits affected by
the termination shall be retained by the Company and, in the Committee’s sole
and absolute judgment, may be paid to or expended for the benefit of the
Terminated Participant, his or her spouse, his or her children or any other
person or persons in fact dependent upon him or her in such a manner as the
Committee shall deem proper under the provisions of Code Section 409A. Upon the
death of the Terminated Participant, all benefits withheld from him or her and
not paid to others in accordance with the preceding sentence shall be disposed
of according to the provisions of the Plan that would apply if he or she died
prior to the time that all benefits to which he or she was entitled were paid to
him or her.

 

11.4 Severability. Each section, subsection and lesser section of this Plan
constitutes a separate and distinct undertaking, covenant and/or provision
hereof. Whenever possible, each provision of this Plan shall be interpreted in
such manner as to be effective and valid under applicable law. In the event that
any provision of this Plan shall finally be determined to be unlawful, such
provision shall be deemed severed from this Plan, but every other provision of
this Plan shall remain in full force and effect, and in substitution for any
such provision held unlawful, there shall be substituted a provision of similar
import reflecting the original intention of the parties hereto to the extent
permissible under law.

 

11.5

Withholding Taxes. Notwithstanding the time or schedule of payments otherwise
applicable to the Participant, the Administrator may direct that distributions
from a Participant’s vested Account be made (i) to pay the Federal Insurance
Contributions Act (“FICA”) tax imposed under Code Sections 3101, 3121(a) and
3121(v)(2) with respect to compensation deferred under the Plan, (ii) to pay the
income tax at source on wages imposed under Code Section 3401 or the
corresponding withholding provisions of applicable state, local, or foreign tax
laws as a result of the payment of FICA taxes, and

 

- 19 -



--------------------------------------------------------------------------------

 

(iii) to pay the additional income tax at source on wages attributable to the
“pyramiding” of Code Section 3401 wages and taxes; provided that the total
amount distributed under this provision must not exceed the aggregate of the
FICA tax and the income tax withholding related to such FICA tax.

The amount of cash actually distributed to the Participant in accordance with
the time or schedule of payments applicable to the Participant will be reduced
by applicable tax withholding except to the extent such withholding requirements
previously were satisfied in accordance with Paragraph (a) above.

 

11.6 Legal Fees, Expenses Following a Change of Control. It is the intent of the
Company that following a Change of Control no Participant be required to incur
the expenses associated with the enforcement of his or her rights under this
Plan by litigation or other legal action because the cost and expense thereof
would substantially detract from the benefits intended to be extended to a
Participant hereunder. Accordingly, if following a Change of Control it should
appear that the Company has failed to comply with any of its obligations under
this Plan or in the event that the Company or any other person takes any action
to declare this Plan void or unenforceable, or institutes any litigation
designed to deny, or to recover from, the Participant the benefits intended to
be provided to such Participant hereunder, the Company irrevocably authorizes
such Participant from time to time to retain counsel of his or her choice, at
the expense of the Company, as hereafter provided, to represent such Participant
in connection with the initiation or defense of any litigation or other legal
action, whether by or against the Company or any director, officer, stockholder
or other person affiliated with the Company in any jurisdiction. Notwithstanding
any existing or prior attorney-client relationship between the Company and such
counsel, the Company irrevocably consents to such Participant’s entering into an
attorney-client relationship with such counsel, and in that connection the
Company and such Participant agree that a confidential relationship shall exist
between such Participant and such counsel. Following a Change of Control, the
Company shall pay and be solely responsible for any and all attorneys’ and
related fees and expenses incurred by such Participant as a result of the
Company’s failure to perform under this Plan or any provision thereof, or as a
result of the Company or any person contesting the validity or enforceability of
this Plan or any provision thereof.

 

11.7 Top-Hat Plan. The Plan is intended to be a plan which is unfunded and
maintained primarily for the purpose of providing deferred compensation for a
select group of management or highly compensated employees within the meaning of
Sections 201, 301 and 401 of ERISA, and therefore to be exempt from the
provisions of Parts 2, 3 and 4 of Title I of ERISA. Accordingly, notwithstanding
any other provision of the Plan and subject to the provisions of Code
Section 409A, the Plan will terminate and no further benefits will accrue
hereunder in the event it is determined by a court of competent jurisdiction or
by an opinion of counsel based upon a change in law that the Plan constitutes an
employee pension benefit plan within the meaning of Section 3(2) of ERISA, which
is not so exempt. In addition and notwithstanding any other provision of the
Plan, in the absolute discretion of the Committee but only to the extent
permitted by Code Section 409A, the amount credited to each Participant’s
Account under the Plan as of the date of termination, which shall be an
Accounting Date for purposes of the Plan, will be paid immediately to such
Participant in a single lump sum cash payment. Such payment shall completely
discharge the Company’s obligations under this Plan.

 

- 20 -



--------------------------------------------------------------------------------

11.8 Miscellaneous Distribution Rules. The following rules will supersede any
inconsistent distribution provisions of the Plan. In the circumstances described
in Paragraphs (a), (b) and (c) below, a payment that would otherwise be due and
payable under the terms of the Plan with respect to amounts that are subject to
Code Section 409A will be delayed, and payment will be made in accordance with
this Section.

(a) Code Section 162(m). If and to the extent that the Company reasonably
anticipates that its income tax deduction with respect to a payment will be
limited or eliminated by application of Code Section 162(m), the payment shall
be deferred until either (i) the earliest date at which the Company reasonably
anticipates that the Company’s deduction for the payment will not be limited or
eliminated by application of Code Section 162(m), or (ii) the calendar year in
which occurs the Participant’s Separation from Service.

(b) Jeopardy to Company. If any payment required under the terms of this Plan
would jeopardize the ability of the Company to continue as a going concern, the
Company shall not be required to make such payment; rather, the payment shall be
delayed until the first date that making the payment does not jeopardize the
ability of the Company to continue as a going concern.

(c) Federal Securities and Other Applicable Law. If and to the extent that the
Company reasonably anticipates that the making of a payment will violate Federal
securities laws or other applicable law, the payment shall be deferred until the
earliest date at which the Company reasonably anticipates that the making of the
payment will not cause such violation. For this purpose, the making of a payment
is not treated as a violation of applicable law because the payment would cause
the inclusion of amounts in gross income of the recipient or result in a penalty
or any provision of the Code being or becoming applicable.

 

11.9 Compliance with Code Section 409A. Effective January 1, 2005, the Plan was
administered in good faith compliance with Code Section 409A. Effective
January 1, 2008, the Plan was amended and restated to reflect the final
regulations promulgated under Code Section 409A.

 

- 21 -